Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that “a thorough and complete search for the subject matter of the elected claims would likely encompass the subject matter of the non-elected claims” … because there is “commonality” among the groups (Remarks, p. 7).  In response, a proper restriction requirement does not necessitate a complete lack of commonality among the groups.  In this case, only claims 11-15 require a pair of valves disposed in a stack to control flow of fluid between the separable cylindrical members of the stack, classified in F16K11/10, and only claims 16-20 require a pneumatic actuator, classified in F15B2013/002.  Neither of F16K11/10 or F15B2013/002 need to be searched for examination of elected Group I, claims 1-10.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-20 are withdrawn.  Claims 1-10 will be treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Tittelbach (US 3,847,374).

Tittelbach discloses:
1. An apparatus, comprising:
a valve housing (3, 4, 5) with internal flow pathways (at the inlet, the outlet, and through the valve seat) for flowing fluids therein; 
end caps (1, 6) on either end of the valve housing; 
posts (any of 8, 8a that are not read on the further claimed alignment rod below) that extend between the end caps; and 
fasteners (9) disposed on one end of the posts,
wherein tightening the fasteners applies compressive forces onto either end of the valve housing (e.g., col. 2 line 66 to col. 3 line 3).
2.    The apparatus of claim 1, further comprising:
an alignment rod (any one of the twelve disclosed bolts 8, 8a that is not read as one of the “posts” of claim 1) that prevents rotation of the valve housing relative to the end caps (at least due to the compressive forces exerted thereby).

a detent in the valve housing (see annotated FIG 3 below, which is seen as a mechanism for positioning one mechanical element with respect to another mechanical element pursuant to the definition of the word “detent”); and
an alignment rod that resides in the detent and engages with each of the end caps (see annotated FIG 3 below).

    PNG
    media_image1.png
    516
    518
    media_image1.png
    Greyscale

4.    The apparatus of claim 1, wherein the valve housing comprises a plurality of individual pieces (3, 4, 5, 7) forming a stack (see FIG 1).
7. The apparatus of claim 1, wherein one of the end caps includes a boss protrusion with a notched cut-out (see annotated FIG 1, below).

    PNG
    media_image2.png
    539
    641
    media_image2.png
    Greyscale



Claim(s) 1, 2, 4-6 and 8 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Holbrook (US 3,202,170).

Holbrook discloses:
1. An apparatus, comprising:
a valve housing (sections “C”) with internal flow pathways for flowing fluids therein; 

posts (B) that extend between the end caps; and 
fasteners (32) disposed on one end of the posts,
wherein tightening the fasteners applies compressive forces onto either end of the valve housing (“when the sections C and/or C’ are assembled and the parts of the valve tightly drawn together by the nuts 32 on the stay bolts B”).
2.    The apparatus of claim 1, further comprising:
an alignment rod (any one of bolts B not read on the posts of claim 1) that prevents rotation of the valve housing relative to the end caps.
4.    The apparatus of claim 1, wherein the valve housing comprises a plurality of individual pieces (C) forming a stack.
5.    The apparatus of claim 1, further comprising:
diaphragms (41 are seen as annular diaphragms) disposed between parts of the valve housing (US 2,454,160 is seen as providing extrinsic evidence by way of disclosed “diaphragm 105” that such annular members are considered diaphragms).
6. The apparatus of claim 1, wherein one of the end caps has internal flow pathways (29, and the larger-bored pathway that also retains the spring; e.g., see FIG 8) that fluidly couple with internal chambers of the valve housing.
8. The apparatus of claim 1, further comprising: a pair of balanced valves coupled to each other and disposed in the valve housing (in FIG 3, valves V are force-balanced at least by pistons P when stationary; in FIG 8, the right side of the disc and the right seat 20 is a first valve, and the left side of the disc and the left seat 20 is a second valve, and these are force balanced at least by springs H when stationary and/or the disc is centered).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Roberts (US 6,901,961).

Roberts discloses:
1. An apparatus, comprising:
a valve housing (76 of FIG 6) with internal flow pathways for flowing fluids therein; 

posts (162) that extend between the end caps; and 
fasteners (166) disposed on one end of the posts,
wherein tightening the fasteners applies compressive forces onto either end of the valve housing (“[t]he plurality of nuts 166 are then threaded onto the plurality of rods 162 and tightened”).
10. The apparatus of claim 1, further comprising: a manifold (of FIG 3) with a no-bleed valve (66, 70) coupled to the valve housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tittelbach (US 3,847,374).

Tittelbach discloses the invention as claimed with arguable exception to the “diaphragms” disposed between parts of the valve housing.  However it was well-known in the art as of the effective filing date to seal between housing components using diaphragms, and it would have been obvious to prevent leaks from Tittelbach’s housing by using diaphragms located between Tittelbach’s housing components.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
3/23/21